This cause is before us on petition for certiorari under Rule 34 to review an order entered by the circuit judge in an action for separate maintenance and for the custody of the adopted children of the parties, in which order the circuit judge awarded temporary support and maintenance to the plaintiff wife for herself and the two minor children, and the payment of her counsel fees and costs. The cause was submitted here upon the petition for writ of certiorari, transcript of the proceedings in the trial court, and upon the well prepared briefs of counsel and also oral argument, all of which has been duly considered by the *Page 653 
Court. A majority of the Court are not convinced that any reversible error or abuse of discretion on the part of the chancellor has been made to appear.
It is therefore ordered and adjudged that the petition for writ of certiorari be and the same is hereby denied.
BROWN, C. J., TERRELL, THOMAS and ADAMS, J. J., concur.
WHITFIELD, BUFORD and CHAPMAN, J. J., dissent.